DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B, Figs.5-7, in the reply filed on 16 June, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-38 are examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “an optical coupler having a visualization section at a distal end, and an attachment section and a proximal end” [lines 3-4]. Here, it is unclear if the distal and proximal ends are ends of the optical coupler, or of other items. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case. 
	In regards to claims 10 and 29, the claims read “the outer surface” [line 1] There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims are unclear. For the purposes of prosecution 
In regards to claims 15 and 34, the claims read “the electrically conductive coating” [lines 3-4]. There is insufficient antecedent basis for this limitation in the claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that this is the same as the “electrically conductive material” of claims 1 and 20, simply recited incorrectly. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 and 29 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claims 10 and 29, the claims recite “the outer surface extends from a first outer surface boundary of the visualization section to a second outer surface boundary of the visualization section”. 
The boundaries as set forth here are arbitrary delimiters; the outer surface, merely by existing, satisfies these requirements. Therefore these claims are not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of prior U.S. Patent No. 10,548,467. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regards to claim 1, the claim is rejected over claims 1 and 4 of USPN 10,548,467. In particular, the “electrically conductive coating” of claim 1 of 10,548,467 is a narrower rendition of “electrically conductive material” of the present claim 1, and claim 4 depending from claim 1 of 10,548,467 provides “wherein the electrically conductive coating is at least partially transparent”. Wherever differing, the present claim 1 is only a broader version. 
In regards to claim 2, the claim is rejected over claims 1 and 4-5 of USPN 10,548,467, claim 5 depending from claims 1 and 4 providing the additional limitations of claim 2. 
In regards to claim 3, the claim is rejected over claims 1 and 4-6 of USPN 10,548,467, claim 6 depending from claims 1 and 4-5 providing the additional limitations of claim 3. 
In regards to claim 4, the claim is rejected over claims 1 and 4 of USPN 10,548,467, the additional material of the present claim 4 recited in claim 1 of USPN 10,548,467. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US PGPUB 2006/0030844) in view of Zwolinski et al. (US PGPUB 2007/0260117).
In regards to claim 1, Knight discloses a device for use with an endoscope having an optical lens, the device comprising: 
an optical coupler [9, Figs.2, 6, para.33, 80] having a visualization section [distal portion of 9, Figs.2, 6] at a distal end, and 
an attachment section [proximal end of 9 attaching to the endoscope, Figs.2, 6, para.80] at a proximal end for attachment to the endoscope, wherein the visualization section is configured to cover at least a portion of the optical lens of the endoscope [Figs.2, 6] and being capable of transmitting an optical image through the optical coupler [para.33]; 
an electrically conductive material [para.20, 33, 75, 80] disposed on at least a portion of the distal end of the optical coupler, wherein the electrically conductive material is at least partially transparent [abstract, para.26, 30]; 
at least one connector [15, Fig.6, para.80] capable of providing energy to the electrically conductive material. 
However, Knight does not positively disclose that the optical coupler comprises a working channel for receiving an instrument, fluid or gas. 
Zwolinski discloses an analogous device for use with an endoscope, comprising: 
an optical coupler [40b, 82, Figs.2c, 4a-b, para.30-31, 49, 51-52; paragraph 51 discusses how the tip 82 of Figs.4a-b is a variant of tip 40b of Fig.2c] having a visualization section [distal portion of 40b, 82 in field of view of the endoscope, Figs.2c, 4a-b] at a distal end, and 
an attachment section [proximal end of 40b, 82 attaching to the endoscope, Figs.2c, 4a-b] at a proximal end for attachment to the endoscope, wherein the visualization section is configured to cover at least a portion of the optical lens of the endoscope [Figs.2, 4] and being capable of transmitting an optical image through the optical coupler [para.14, 49, 51]; 
an electrically conductive material [84a-b, Figs.4a-b, para.52] disposed on at least a portion of the distal end of the optical coupler; 
at least one connector [“cautery wire”, para.52] capable of providing energy to the electrically conductive material, and
a working channel [86, Figs.4a-b, para.52] within the optical coupler for receiving an instrument, fluid or gas.
Zwolinski teaches that the working channel is provided in the optical coupler for the purpose of receiving or passing an instrument therethrough [para.52]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the optical coupler of Knight to have a working channel in accordance with the teachings of Zwolinski. This would be done for the purpose taught above, as well as the predictable result of allowing instruments passed through the endoscope to be passed through the optical coupler to the surgical site. 
In regards to claim 2, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material includes a conductive oxide [Knight: para.33].
In regards to claim 3, Knight in view of Zwolinski teaches the device of claim 2, wherein the conductive oxide is a titanium conductive oxide [Knight: para.33].
In regards to claim 4, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material comprises an electrode configured to delivery energy to tissue adjacent to, or in contact with, the optical coupler [abstract, para.51, 75, 80].
In regards to claim 6, Knight in view of Zwolinski teaches the device of claim 1, wherein the visualization section comprises an outer surface enclosing at least a portion of the visualization section to inhibit contact of fluid, tissue debris or particulate matter with the optical lens of the endoscope [Knight: para.74, 75, 80; to reduce blood backscatter as required by Knight, this would need to inhibit contact as required. Further, a glass hood configured as shown in Figs.2, 6 of Knight would have this effect. Even when modified by the working channel of Zwolinski, this would at least inhibit the contact.].
In regards to claim 7, Knight in view of Zwolinski teaches the device of claim 1, wherein the connector has a proximal end portion configured for connection to a power source [Knight: Fig.6, para.80].
In regards to claim 8, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material is configured to generate and transmit thermal energy to tissue disposed adjacent to, or in contact with, the optical coupler [Knight: para.3-5; The electrode would generate some heat resistively, and at least some of the energy comprising this heat would be transmitted to the tissue. Further, the conductive material generates thermal energy within tissue and thereby transmits thermal energy to other parts of the tissue from the thermally elevated tissue.].
In regards to claim 9, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material includes at least two conductive strips substantially parallel with each other [Knight: para.34].
In regards to claim 10, Knight in view of Zwolinski teaches wherein the outer surface extends continuously the outer surface boundary of the visualization section to a second outer surface boundary of the visualization section [see the related 112 (d) rejection hereinabove: the terms herein are arbitrary signifiers that may be satisfied by the visualization section and outer surface thereof merely existing, and these items were set forth in antecedent claims.].
In regards to claim 13, Knight in view of Zwolinski teaches the device of claim 1, wherein the working channel has a proximal end portion [Zwolinski: proximal end of 80; Fig.4c] configured to couple to a distal end portion of a working channel in the endoscope [an endoscope could be configured such that this connection could be made].
In regards to claim 14, Knight in view of Zwolinski teaches the device of claim 13, wherein the proximal end portion of the working channel is configured to contact a portion of the surface of the endoscope adjacent to the distal end portion of the working channel of the endoscope [Zwolinski: Fig.4c].
In regards to claim 15, Knight in view of Zwolinski teaches the device of claim 14, wherein the working channel has a distal opening [Zwolinski: 86, Figs.4a-c] disposed within the visualization section and spaced proximally from at least one portion of the electrically conductive coating [Knight: Figs.2, 6, Zwolinski: Figs.4a-c; at least a portion of the distal opening would be spaced proximally from at least some portion of the electrically conductive coating].
In regards to claim 17, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material comprises a monopolar electrode configured for providing thermal energy to tissue [appropriately connected by an endoscope, the electrically conductive material could be used as a monopolar electrode].
In regards to claim 18, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material comprises two or more bipolar electrodes configured for providing thermal energy to tissue [Knight: abstract, para.34, 45].
In regards to claim 19, Knight in view of Zwolinski teaches the device of claim 1, wherein the electrically conductive material is configured to cut [Knight: para.51] tissue.
Allowable Subject Matter
	Claims 20-28, 30-33 and 36-38 allowed.
	Claims 5, 11-12 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
	Claims 29 and 34-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b) and (d), set forth in this Office action. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an optical coupler;
having a proximal end configured to attach to an endoscope, a distal end configured to cover an endoscope optical lens and configured to transmit an optical image through the coupler, 
an at least partially transparent electrically conductive portion disposed on the distal end of the coupler, 
a connector configured to provide energy to the conductive portion, and
a working channel in the coupler for receiving an instrument, fluid or gas,
and specifically
(claim 5) the conductive portion is configured to generate a capacitance field between the coupler and tissue (claim 5)
(claim 11) an insulator disposed on the conductive portion, the insulator having an opening for receiving an instrument (claim 11)
(claim 16) among other features, that the distal end of the optical coupler has a barrier section between a distal opening of the working channel and the conductive portion (claim 16)
(claim 20) an endoscope having an optical lens, an internal working channel and a distal end portion, being the endoscope the optical coupler is configured for (claim 20)
Knight et al. (US PGPUB 2006/0030844) discloses the above, except for the working channel, the particulars of claims 5, 11 and 16, and with regards to claim 20, the endoscope and coupler having working channels. 
Zwolinski et al. (US PGPUB 2007/0260117) discloses the above, except for the electrically conductive portion being optically transparent, and the particulars of the other allowable claims. 
In obvious combination, the above art teaches the above, except for the particulars of claims 5, 11 and 16, and with regards to claim 20, the endoscope and coupler having working channels (this being as the combination of Knight and Zwolinski cannot be made for claim 20).
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795